Citation Nr: 1534810	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-23 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for bilateral sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, also claimed due to herbicide exposure or secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to an increased rating greater than 10 percent prior to October 5, 2012 and greater than 20 percent from October 5, 2012 for a right knee disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2007 (hypertension and right knee) and May 2007 (hearing loss and tinnitus) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in At. Petersburg, Florida. 

The case was brought before the Board in June 2012, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  The Board had also remanded a claim seeking entitlement to service connection for sleep apnea.  That claim was granted during the pendency of this appeal in a December 2012 rating decision and, therefore, the issue is no longer before the Board here.

After the Remand development was completed, the Veteran was also awarded an increased rating to 20 percent for his right knee disability, effective October 5, 2012, in a December 2012 rating decision.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The Board notes the Veteran has, throughout the pendency of this appeal, indicated his service-connected disabilities render him unemployable.  Typically, a TDIU claim is part of an increased rating claim where the Veteran claims his disability causes unemployability.  See Rice v. Shinseki, 22 Vet. App. 446 (2009).  Therefore, the Board finds the TDIU claim reasonably raised as part of his increased rating on appeal.  The issue has been appropriately added above.

An increased rating claim for sinusitis was reasonably raised by the record in an October 2012 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral sensorineural hearing loss, entitlement to service connection for hypertension, entitlement to an increased rating for a right knee disability, and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1. The Veteran's hearing loss claim was last denied in a May 1994 rating decision finding no medical evidence of a hearing loss disability; the Veteran initially appealed the decision, but did not perfect his appeal to the Board after a December 1994 Statement of the Case nor was any new and material evidence submitted within the appeal period.
 
2. Evidence received since the May 1994 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral sensorineural hearing loss.

3.  Tinnitus began during the Veteran's military service and has continued since then.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision that denied the claim of entitlement to service connection for bilateral sensorineural hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received since May 1994, and the bilateral sensorineural hearing loss claim is reopened.  38 U.S.C.A. § 7105 (West 2014); 38 §§ C.F.R. 3.156, 20.302, 20.1103 (2014).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.



New and Material Evidence (Hearing Loss)

The Veteran originally sought entitlement to service connection for bilateral sensorineural hearing loss in 1992.  The RO denied the claim in May 1994 finding no medical evidence that the Veteran's complaints of hearing loss amount to a hearing loss disability for VA purposes. 

That is, under 38 C.F.R. § 3.385, for VA purposes, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id. The evidence at the time of the May 1994 rating decision did not show a hearing loss disability as defined in 38 C.F.R. § 3.385.

The Veteran initially appealed the decision, and the claim was again denied in a December 1994 Statement of the Case (SOC).  Thereafter, the Veteran did not perfect his appeal to the Board nor any evidence or correspondence received by the RO within the appellate time frame.  Therefore, it is final.  38 U.S.C. § 4005(c) (West 1991), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Although a decision is final, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108. New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

At the time of 1994 denial, the record contained the Veteran's service treatment records, which were negative as to hearing loss complaints, treatment, or diagnosis, but did confirm the Veteran's MOS of aviation technician and service in Vietnam.    The record also contained an April 1994 audio examination indicative of hearing within normal limits for VA purposes.

Since the 1994 rating decision and SOC, the new evidence includes, most significantly, an April 2007 audio examination which similarly shows hearing within normal limits for VA purposes, but also medical treatment records through 2015 listing "hearing loss" as an active problem.  

Again, the Veteran's hearing loss claim was previously denied because the medical evidence at the time of the 1994 denial did not indicate a hearing loss disability as defined under 38 C.F.R. § 3.385.  Since that time, the new medical evidence lists the Veteran's hearing loss as an "active problem." While not dispositive of whether the Veteran has a disability as defined in the regulations, the new evidence raises a reasonable possibility of substantiating his claim.  As such, the evidence is new and material warranting the reopening of the claim seeking entitlement to service connection for bilateral sensorineural hearing loss.  The claim is reopened.

Service Connection (Tinnitus)

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran claims his tinnitus began in service and is attributable to noise exposure in the military where he served as an aviation technician routinely exposed to noise trauma. 

The Veteran's DD-214 confirms his MOS and he also has confirmed service in Vietnam.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Acoustic trauma is conceded.  

His service treatment records are silent as to any complaints, treatment or diagnoses of tinnitus, but he still maintains the ringing in his ears began during active duty. At no time during the Veteran's military service, additionally, was the Veteran found to have impaired hearing as defined under 38 C.F.R. § 3.385.

After service, the record does not indicate any ongoing treatment for tinnitus, but his complaints of tinnitus are consistently noted on the Veteran's pertinent medical history in outpatient treatment records.  The Veteran was afforded a VA examination in April 2011 where the Veteran complained of ongoing tinnitus since service.  The examiner noted the Veteran's military noise exposure as well as his complaints of tinnitus since service.  Audiometric testing at that time revealed hearing within normal limits for VA purposes.  The examiner opined, accordingly, that the Veteran's subjective tinnitus is not likely caused by service because his hearing is within normal limits.  He was diagnosed with constant bilateral subjective tinnitus.  

Again, the Veteran reports that his tinnitus began while on active duty. Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

As explained above, where a condition is readily identifiable, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  The Board concludes the Veteran is, at the very least, competent to report when he first observed ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In short, the medical evidence does not show complaints or a diagnosis of tinnitus in service.  Although in-service acoustic trauma is conceded, no medical examiner has associated the Veteran's current tinnitus with his military service.  Indeed there is a medical opinion to the contrary.  On the other hand, the Veteran has reported symptoms of tinnitus since service.  

Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a); see also 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence).  Here the Veteran has competently and credibly stated that he began experiencing tinnitus in service.  As such, the Board finds the Veteran's statements to be highly probative and concludes that his tinnitus is related to service.  While the Board notes that there is a negative medical opinion in this case, the Veteran's credible statements as to his symptoms are found to be more probative and any reasonable doubt is resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds the evidence is at the very least in relative equipoise.  While the VA examiner has opined that tinnitus is not likely related to service because the Veteran's current symptoms are "mild", the Veteran has opined that his symptoms of tinnitus first began in service.  The Board has no reason to doubt the Veteran's credibility and tinnitus is a condition capable of lay observation.  As the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt.  Thus, the Board finds service connection for tinnitus is warranted.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for bilateral sensorineural hearing loss is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran claims his hypertension and hearing loss began in the military.  That is, he indicates in-service readings of elevated blood pressure and significant noise trauma working around air craft as a technician.  He further contends his right knee disability is worse than currently rated and all his service-connected disabilities render him unemployable. 

With regard to all the issues on appeal, the claims were last adjudicated in a December 2012 Supplemental Statement of the Case (SSOC).  Since that time, voluminous additional records have been received.  Most notably, the Veteran initially applied for Social Security Administration (SSA) disability benefits in 2009 and his claim was denied.  Those records are in the file.  Thereafter, however, his SSA disability claim was granted, which VA received notification in May 2015.  SSA disability was granted due to lung cancer, hypertension, arthritis, gout, diabetes, and coronary artery disease.  Voluminous records were received from SSA at that time.  While it appears many of the new records are duplicative from the 2009 application, there are some new medical records therein.  Also new in the claims folder since 2012 are additional VA outpatient treatment records through April 2015.  The Veteran has not waived local jurisdictional review of these new records and they are relevant to the claims on appeal.

Service Connection (Hypertension and Hearing Loss)

As indicated above, the Veteran claims his hypertension and hearing loss began in service.  He indicates exposure to acoustic trauma working as an aviation technician and in-service treatment for elevated blood pressure readings.  While service treatment records do not confirm actual treatment or diagnoses of these conditions, his MOS is consistent with acoustic trauma, and his service treatment records do show elevated blood pressure readings at times.  

Alternatively, the Veteran claims his hypertension is attributable to Agent Orange exposure in Vietnam (exposure of which is presumed in light of the circumstances of his service) or secondary to his diabetes mellitus, type II.

The Veteran was afforded VA examinations for these claims in April 2007 (hearing loss) and June 2009 (hypertension).  The Board finds these examinations inadequate. 

With regard to the April 2007 hearing loss examination, the examiner found no evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385.  Accordingly, the examiner did not render an opinion regarding etiology.  Since that time, the Veteran continued to complain of hearing loss, which is noted in subsequent medical treatment records.  There are no audiological testing results since 2007 in the claims folder.  In light of the continued complaints, however, a new VA examination is necessary to ascertain whether the Veteran currently has a hearing loss disability as defined under 38 C.F.R. § 3.385 and, if so, whether the hearing loss is etiologically related to in-service acoustic trauma. 

With regard to the June 2009 hypertension examination, the examiner found the Veteran's hypertension was diagnosed in 2006 before his diabetes and, therefore, was not caused by his diabetes.  The Board finds this opinion inadequate in many regards.  For one, medical treatment records show the Veteran was possibly diagnosed in the 1990s with hypertension.  For example, the Veteran's March 2009 Gulf War examination indicates the Veteran was diagnosed with hypertension and diabetes at the same time in 1997.  He did not start medication to control his hypertension, however, until 2006.  Blood pressure readings during his military service, moreover, indicate possible elevated levels.  For example, in February 1991, his blood pressure reading was 151/83.  The June 2009 examiner did not address or reconcile these facts at all.  Even if the Veteran's hypertension pre-dated his diabetes, moreover, secondary service connection can be awarded if a service-connected disability is shown to have "aggravated" the condition.  See 38 C.F.R. § 3.310(a).  For these reasons, the Board finds the VA medical opinion inadequate.  A new VA examination is necessary to address all theories (direct, secondary, and attributable to Agent Orange) and reconcile conflicting facts (i.e., date of diagnosis and elevated readings in-service).

Increased Rating (Right Knee) and TDIU

The Veteran indicates his right knee is manifested by chronic tears, pain, and frequent episodes of locking.  The Veteran's last VA examination was in October 2012 showing objective evidence of locking, aching pain, limited extension and limited flexion.  The Veteran underwent a meniscectomy in September 2003.  At the time of the 2012 VA examination, the Veteran declined repetitive motion testing because he was concerned he would not be able to drive thereafter secondary to pain.  Since the time of the examination, there are medical treatment records showing ongoing treatment for his right knee.

In light of the lack of repetitive motion and the subsequent treatment for the right knee, the Board finds a new VA examination necessary to ascertain the current severity of the Veteran's right knee, especially in light of the fact that the Veteran was granted SSA disability in 2015 in part due to arthritis.  

The Board also notes that despite findings of limited extension, limited flexion, meniscus repair, and objective evidence of frequent episodes of locking, the RO did not discuss or otherwise consider whether separate disability ratings are warranted for the Veteran's right knee disability. As this is part of the Veteran's overall right knee rating, on remand the RO/AMC must ensure proper development and adjudication is completed regarding this issue.

Similarly, the RO/AMC must ensure proper development and adjudication of the TDIU issue.  This claim is "inextricably intertwined" with the increased rating issue on appeal here.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the TDIU issue must be adjudicated after full development and adjudication of the Veteran's right knee increased rating claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate a claim seeking a total disability rating based on individual unemployability, which is determined to have been reasonably raised by the record.  Attempts should be made to obtain any records identified and, regardless of the Veteran's response, the RO/AMC must obtain VA treatment records for the Veteran dated from February 2013 to the present.  All efforts to obtain VA Vocational Rehabilitation records and VA medical records should be fully documented.

2.  After the above is completed and records are obtained to the extent available, provide the Veteran appropriate VA examinations for his hearing loss and hypertension claims to determine the nature and etiology of these conditions. The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.

The audiologist VA examiner is specifically asked to consider the Veteran's description of in-service noise trauma and symptoms since service.  The examiner should elicit the Veteran's history of in-service and post-service noise exposure.  The examiner should clarify whether the Veteran currently has a hearing loss disability as defined in 38 C.F.R. § 3.385 and, if so, whether the disability is at least as likely as not (50 percent probability or greater) related to in-service acoustic trauma versus post-service occupational/recreational noise exposure. The examiner is to presume in-service acoustic trauma in rendering the opinion.

The hypertension VA examiner is specifically directed to consider service treatment records showing elevated blood pressure readings, in-service presumed Agent Orange exposure, and the Veteran's service-connected diabetes.  The examiner is to reconcile the date of diagnosis of the Veteran's hypertension in light of records suggesting a diagnosis as early as the 1990s.  Specifically, based on the examination, consideration of the Veteran's lay statements, and review of the records, the examiner should render an opinion as to each of the following:

(a) Given the service treatment records' blood pressure readings for the Veteran and post-service indications of hypertension in the 1990s, what is the likely date of diagnosis of the Veteran's hypertension?  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension manifested by October 1993?

(b) If diagnosed after 1993, is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension is otherwise to his military service in light of elevated blood pressure readings and presumed Agent Orange exposure?

(c) If not, is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, type II?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiners must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

3.  After records are obtained to the extent available, schedule the Veteran for an appropriate VA orthopedic examination to determine the current severity of the Veteran's right knee disability.  The claims folder must be reviewed by the examiners.  All necessary special studies or tests are to be accomplished.  

The examiner must clarify the current severity of the Veteran's right knee to adequately apply the diagnostic criteria, to include range of motion testing with repetitive testing. 

The examiner must also elicit a full work and educational history from the Veteran.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must describe the functional impact that the Veteran' service connected disabilities have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner must not consider the effect of the Veteran's nonservice-connected disabilities, or the Veteran's age, when addressing the functional impact of the Veteran's service-connnected disabilities.

The examiner must provide a complete rationale for any opinion expressed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


